                             Case 5:18-md-02834-BLF Document 338 Filed 01/09/19 Page 1 of 6




                I       Michael A. Shennan (SBN 94783)

                2

                3

                4       Wesley W. Monroe (SBN 14921l)
                        wmonroe@stubbs alderton. com
                5       Stanley H. Thompson, Jr. (SBN 198825)
                        sthornpson@stubb s al derton. com
                6       Viviana Boero Hedrick (SBN 239359)
                        vhedrick@stubbsalderton.com
                7       STUBBS, ALDERTON & MARKILES, LLP
                        ß26A Véntura Blvd., 2oth Floor
                    8   Sherman Oaks, CA 91403
                        Telephone    (818) 444-4s00
                    9   Facsimile:   (8t8) 444-4s20

               10       Attorneys for Personal\ileb Technologies, LLC
                        and Level3 Communications, LLC
               11       fAdditional Attomeys listed below]

               12                                     I.INITED STATES DISTRICT COURT

               l3                                    NORTHERN DISTRICT OF CALIFORNIA

               T4                                           SAN JOSE DIVISION

               15        IN RE PERSONALWEB TECHNOLOGIES,                CASE NO.: 5:18-md-02834-BLF
                         LLC, ET AL., PATENT LITIGATION
               16                                                       Case No.: 5: 18-cv-007ó7-BLF

               I7        AMAZON.COM, INC., et al.,                      DECLARATION OF PATRICK
                                                                        MCCLORY IN SUPPORT OF'
               l8                      Plaintiffs,                      PERSONALWEB TECHNOLOGIES, LLC
                                                                        AND LEVEL 3 COMMUNICATIONS,
               19                                                       LLC'S OPPOSTTION TO AMAZON.COM,
                                                                        INC. AND AMAZON WEB SERVICES,
               20        PERSONALWEB TECHNOLOGIES, LLC,           Et    INC.'S MOTION FOR SUMMARY
                          à1,,                                          JUDGMENT ON DECLARATORY
               21                                                       JUDGMENT CLAIMS AND DEFENSES
                                                                        UNDER THE CLAIM PRECLUSION AND
               22                                                       KESSLER DOCTRINE
                          PERSONALWEB TECHNOLOGIES, LLC
               23         and LEVEL 3 COMMUNICATIONS, LLC,              Date: February 7,2019
                                       Counterclaimants,
                                                                        Time:    2:00 PM
               24                                                       Dept.:   Courtroom 3, 5th Floor
                                                                        Judge:   Hon. Beth L. Freeman
               25
                          AMAZON.COM, INC. and AMAZON WEB
                26        SERVICES,INC.,                                Trial Date: March 16,2020
                27                     Counterdefendants.
                28


                                                                                        CASE NO: 5:18-md-02834-BLF
                                                                                         CASE NO: 5:18-cv-00767-BLF
4813.1t#086e, v.3
          Case 5:18-md-02834-BLF Document 338 Filed 01/09/19 Page 2 of 6




1             I, Patrick McClory, declare as follows:

2             1.       I am over the   age   of l8 and   cornpetent to make this declaration. The facts herein are,
a
J    unless otherwise stated, based upon personal knowledge, and               if   called upon to clo so,   I could, and
4    woul<] testify to their truth under oath. I subrnit this declaration in support of Personal'Web and Level

5    3 Communications' Opposition to Amazon.com, Inc., and Amazon Web Services, Inc.'s Motion for

6    Summary Judgnent of Declaratory Judgment Claims and Defenses Under the Clairn Preclusion and

7    Kessler Doctrine.

 8            2.       I was an Amazon Web        Services Certified Solutions Architect from 2013 to 2015, an

 I   AmazonWeb Services Certifred Developer frorn 2014 to 2016, and a Senior Consultant employed by

10   Amazon Web Services fi'om 2013 to 2014. Additionally, I have been consulting to customers on the

11   use of A'WS since      201I   and continue   to advise customers in their use of this platform both from           a


t2   strategic and an engineering perspective.           I   am personally familiar with the Amazon Web Services

13   product called "Simple Storage Selvice", "Amazon 53" or simply "S3," having consulted on hundreds

T4   of projects involving 53. A summary of rny experience and qualifications profile is attached hereto

l5   as   Exhibit A.

16            3.        53 includes several sub-systems servicing an entire suite of features including: storing

t7   objects up to 5 terabytes in size; migrating data; configuring lifecycle policies; creating, updating, and

18   deleting tags for objects; copying objects between buckets; replacing object tag sets;modifying access

19   controls; restoring archived objects fiom archival subsysterns such as Amazon Glacier; irnplementing

20   version control; replicating objects across AWS Regions; managing access; and applying encryption

2I   and controlling access to stored data.. These features are described, for example, in AWS's Frequcntly

22   Asked Questions and 53 descriptions, true and correct copies of which are attached hereto as Exhibits

23   B-D,

24             4.       I am personally farniliar with       an 33 functionality called "multipart   upload." Multipaft

25   upload is a process by which an 53 customer using an 33 interface can upload large objects (up to                  5


26    terabytes) to    53. The   process requires a series of transactions in which a customer, sometimes using

27    an AWS-provided tool such as the AWS 53 CLI (Cornmand Line Interface), breaks up an object into

28    smaller parts, uploads each part temporarily to 53, and then instructs 53 to assemble the parts together



                                        MC                                             CASE NO: 5:1
                                                                                        CASENO:5:
                              KES
          Case 5:18-md-02834-BLF Document 338 Filed 01/09/19 Page 3 of 6




1    to fonn the rnultipart object to be stored on 53. The parts are stored ternporarily in 53 during                  a


2    rnultipart upload, and cannot be accessed by an anonyÍrous browser, i.e., a browser operated by

^J   someone who does not have credentials to access the 53 bucket to which the multipart upload is being

4    made. The parts also cannot be                       accessed       by the 53       custorner except   with      the

5    CompleteMultipartUpload command. The parts are only stored long enough to create the aggregate

6    object but are not otherwise accessiblo once a rnultipart upload is completed or abofted by the 53

7    customet.

 8          5,      As parl of the multipart upload process, an 53 user may generate MD5 hashes for each

 9   part that is being uploaded, to be compared to the 53 seler-calculated ETag for each respective part.

10   The ETag for a rnultipart upload part is an MD5 hash of the content of that part. These ETags are

11   generated for each part and used to verify the part did not get comrpted during the upload. Only            if   the

t2 pafi's content did not get comrpted will it be used by 53 to assemble the parts into the large           object for

t3   storage when the customer sends a "CompleteMultipartUpload" command. As part of the process, an

t4 53 customer     can use 33 specific multipart upload commands to copy an object that they previously

15   had uploaded to 53 and use      it   as one   of the parts that form the fìnal Multipart upload object.

l6           6.      I have been informed that PersonalWeb was a plaintiff in PersonalWeb                Technol.ogies


t7 LLC and Level 3 Communications tt. Amazon.cr¡m, Inc, et al., Case No. 6:1 1-cv-00ó58 in the Eastern
l8 District of Texas ("the Texas Action"). I was provided and reviewed the claim charts for the
t9    preliminary Infringement Contentions ("PICs") for the patents asserted in the Texas Action in which

20    personalWeb identified aspects          of the Amazon Simple              Storage Service ("S3") as the accused

27    instrumentality, produced            in this current litigation at                  AMZ-PWT-00005796-5838,

22    AMZ_PWT_00005848-5925, AMZ_PWT_00005941-5986, AMZ_PWT_00005994-6147,
23    AMZ-PWT-O0O      06   I 5 9-6 2 5 4, and   AMZ-PWT-0       0   A0626 4 - 63 7 4'

24           i.      Upon reviewing the PICs,             I   reached the conclusion that they were directed to the

25    multipart upload functionality of 53. I reached this conclusion by reviewing the evidence cited in the

26    charts. For exarnple, the chart for U,S. Patent No, 7,802,310 contains the following statements and

27    citations to evidence:

28
     Case 5:18-md-02834-BLF Document 338 Filed 01/09/19 Page 4 of 6




1     a.    "When perfonning a multipart upload, Amazon 53 automatically generates a hash

2           to identify and retrieve the data being uploadcd."

J     b. "Objects greater than 5GB in size require the use of the multipart upload API."
4     c, A description of the use of ETags in multipart uploads, including a graphic of a
5           description of the ETag response header from the 53 API Reference.

6      d.   An excerpt of the 53 Developer Guide stating that "[m]ultipart uploading is a three-

7           step process..."

 8     e.   An excerpt of the 53 Developer Guide describing the "Parts Upload Step" for          a


 9          multipart upload,

10     f.   An excerpt of the S3 Developer Guide describing the "Multipart upload Completion

11          (or Abort)" step for a multipart upload.

12     g.   A description of    a sample PUT request from the 53 Developer Guide as including

l3          "the upload ID that you get in response to your Initiate Multipart upload request."

t4     h.   A description of a sample response to a PUT request from the 53 Developer Guide

15          as   including "the ETag header" and a statement that "[y]ou need to retain this value

16          for use when you send the Cornplete Multiparl upload request."

T7     i.   An excerpt from the 53 API Reference describing the Cornplete Multipart upload

18          operation, graphics frorn the 53 API Reference showing the request and response

19           elements for the operation, sample syntax from the 53 API Reference for a POST

20           request used   to carry out the for the Cornplete Multipart upload operation, and a

2t           sample response that "indicates that an object was successfully assembled,"

22           including the xml tag "CompleteMultipartUploadRcsult."

23     j.    Excerpts from the 53 API Reference showing how a PUT request can be used to

24           copy bytes from an existing object to make       it   a part during a multipart upload

25           operation using the x-amz-copy-source header.

26     k.    Excerpts frorn the 53 API Reference showing the behavior of conditional headers

27           used with the x-amz-copy-source header during a multipart upload'

28
         Case 5:18-md-02834-BLF Document 338 Filed 01/09/19 Page 5 of 6




I           8.      Based on my experience with the 53 multipart upload functionality,          I recognize lhat

2    the above statements referred to operations perfonned during rnultipart upload. They are not referring

J    to operations perfonned during the service of webpage files to anonymous browsers in response to

4    requests from an anonymous browser.         In order to use 53 to    serve webpage files    to   anonymous

5    browsers, an 53 customer has to take affumative steps to make an 53 bucket availablc as a website

6    endpoint, as opposed to a REST endpoint which is the normal, default endpoint for a multipart

7    uploaded object, as shown,     for exarnple, on pages 87-96 and 338-339 of the 33 Developer Guide

8    produced in this case at AMZ_PWT_00000278. True and correct copies of pages 87-96 and 338-339

9    of the 53 Developer Guide are attached as Exhibit E hereto. Alternatively, an 53 customer would have

10   to configure an 53 bucket, or a specific object in an 53 bucket, to be publicly accessible, and therefore

l1   capable of being referenced in a URI. This public accessibility is not the dcfault configuration.

t2           g.      The Prelìrninary Infringement Contcntions also contained excerpts frorn the 53 API

13   Reference showing how GET and HEAD operations are implemented and how a PUT request can be

l4   used to copy an existing object using the x-amz-copy-source header. Conditional HTTP GET requests

15    are not used during   Multipart upload. Using the x-amz-copy-source header in      a PUT request may be


16    used to copy an object previously stored on 53 but would use the ETag          in a different way than   a


t7    conditional HTTp GET request. The x-amz-copy-source header in a PUT request would be acted on

18    upon an ETag match of uploaded client <lata, whereas in a conditional HTTP GET request an lf-None-

t9    Match hcader woukl be acted on upon an ETag mismatch of cached server data.

20            10.    All   the evidence described in paragraphs 7 and 9 above was recited in supporl of all the

2l    preliminary Infringernent Contentions directed to the Multipart upload feature of 53 for the asserted

22    patents in the Texas Action. Therefore, my conclusions above regarding the '310 Patent Preliminary

23    Infringement Contentions applies to all the Preliminary Infringement Contentions directed to 53 for

24    the asserted patents, i.e.,that all are directed to the Multipart upload feature of 53'

25            1i.    To summarize, anonyïnous browsers (meaning browsers without                access   to AWS

26    account credentials) cannot use the 53 Multipart upload features without additional coordination via

27    an application that has access to an appropriate set of AWS account credentials. The 53 multipart

28    upload series of transactions sirnply does not involve serving 53 object content using conditional


                                                                                      NO: 5:1
                                                                                       NO :5:
        Case 5:18-md-02834-BLF Document 338 Filed 01/09/19 Page 6 of 6




 I   HTTP GET requests, From the perspective of a network engineer. the 53 Multipart upload system and

 2   the website endpoint system involve different netwolk transactions and confìgurations. They are

 J   dillèLent processes operating in diff'erent ways to provide different finctionality to diflerertt types oÍ'

 4   customers using 53 in dil'lèrent ways. In one, the custonler uses certain functionalities of 53 to upload

 5   large fìles in order to store theur for a given period   of timel in the other, the customer     uses other

 6   firnctionalities of S3 to control the distribution of webpage content to anonymous bt'owsers and to

 7   instruct them when they are re-permitted to re-use previously cached webpage content or must instead

 I   get new webpage content in rendering a webpage. Tllese respective distinct fìrnctionalities involve

 9   diffelent transactions. use ETags in different methods, and are priced difTerently,

l0           12.      I am làmiliar with an Amazon product called CloudFront, which is a content delivery

ll   network, or CDN. A CDN is a server that acts as teu"ìporary storage aud temporarily stores requests to

l2   f'urther downstreant servers to optimize barrdwidth f'or end users as well as website operators. They

l3   reduce unnecessal'ily redundant requests f'or the same resource by serving the same content fì'om the

t4 CDN's local and temporary storage rather than nraking           requests to the   origin server. CloudFront

l5   always was and is a separate product fiom 53. In my review of'the cllarts fbl the PICs lìlr the Texas

l6   Action, I did not see ariything relating to CloudFront as an accused instrumentality.

t7
l8           I   declal'e under penalty   of peLjury under the laws of the United    States   of America that   the

19   fbregoing I tlue and correct.

20

2l           Executed on January 9, 2019 in           \rb-L                         Calif.omia.

22

23

24
                                                                       Patrick McClory
25

26

27

28



     rso                                                                                        t-          F
      MS.I                                        E
